DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 12-17 directed to Group II invention non-elected with traverse.  Accordingly, claims 12-17 have been cancelled.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CRF 1.48(b) if one or more of the current named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Reasons for Allowance
Claims 1-4, 6, 8-11 and 18-22 are allowed.
Claims 5, 7 and 12-17 are cancelled.
The following is an examiner’s statement of reasons for allowance. 
Regarding independent claim 1: the prior art didn’t suggest or teach the claimed invention with “a source contact disposed directly on the source region and the first base region in the second epi layer; and 
a charge balanced (CB) bus region of the second conductivity type that extends between at least one of the plurality of CB regions of the CB layer and the shield region
and electrically couples the at least one of the plurality of CB regions of the CB layer to the source contact via the shield region of at least one of the plurality of non-linear device cells.” in combination with the other elements of the claim.  
	Regarding independent claim 18: the prior art didn’t suggest or teach the claimed invention with “wherein the CB bus region is disposed within the active area, the overhead area, or a combination thereof, and wherein at least a portion of the JFET
region separates the first CB planar MOS device from the second CB planar MOS
device such that the first CB planar MOS device and the second CB planar MOS device
are configured to align within a cellular device structure.” in combination with the other elements of the claim.  
Dependent claims 2-4, 6, 8-11 and 19-22 are allowed by virtue of their dependency. 
The closest prior art Bolotnikov (US 2017/0278924 A1; hereinafter ‘Bolotnikov’), LIU (US 2020/0203524 A1; hereinafter ‘Liu’), KONSTANTINOV (US 2020/0083365 A1; hereinafter ‘Konstantinov’), HOSHI (US 2020/0020796 A1; hereinafter‘Hoshi’), and Yilmaz (US 2010/0317158 A1; hereinafter ‘Yilmaz’) either singularly or in combination, fail to anticipate or render the above under line limitation obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included in the PTOL-892 Notice of References Cited attached herewith.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                       /KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        
/LONG H LE/
Examiner, Art Unit 2815